United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1200
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                      Rodney D. Brown, also known as Rod

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                            Submitted: August 30, 2017
                             Filed: September 1, 2017
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

      Federal inmate Rodney Brown appeals the district court’s1 dismissal of his pro
se motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2). Upon careful

      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.
de novo review, see United States v. Long, 757 F.3d 762, 763 (8th Cir. 2014)
(standard of review), we conclude that dismissal was proper because Brown was
sentenced based on a binding plea agreement that included a base offense level and
drug quantity, but did not include a criminal history level or Guidelines range, and
thus was not expressly based on a Guidelines range that was subsequently lowered
by the Sentencing Commission, see Freeman v. United States, 131 S. Ct. 2685,
2695-700 (2011) (Sotomayor, J., concurring); Long, 757 F.3d at 764.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-